Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Janardhan et al. (US 8,715,314) in view of Chu et al. (US 2004/0199246).
Regarding claim 1, Janardhan et al. disclose a vaso-occlusion system for occluding an aneurysm (col. 1, lines 20-38; Figures 28G-28I; noting that most of the embodiments could be deployed across the neck of an aneurysm to cause occlusion regardless of whether they are intended for clot retrieval), the system comprising: a delivery catheter (col. 2, lines 47-50); and a vaso-occlusive device (9000; Figure 28I; and other embodiments) adapted to be pushed out of, and retrieved back into a distal end opening of the delivery catheter (the pushing and retrieval means are not structurally required by the claim; the device could be pushed out of and retrieved back into a catheter by some means), the vaso-occlusive device comprising a braided tubular member (col. 54, lines 31-43; col. 91, lines 60-67 and elsewhere) having a longitudinal axis, wherein the braided tubular member is formed of about 24 to 36 strands (col. 50, lines 9-22).
Janardhan et al. fail to specifically state that the braided tubular member has a non-circular transverse shape along substantially the entire length of the braided tubular member in the deployed configuration when released from a delivery catheter.   
However, Janardhan et al. disclose that the braided tubular member can have numerous transverse shapes for the bulb regions including non-circular ones (col. 45, lines 34-36; col. 48, lines 14-16).  Janardhan et al. also disclose that the neck regions can have numerous transverse shapes including non-circular ones (col. 48, lines 14-25).  Janardhan et al. are silent as to any advantage for a particular transverse shape; thereby indicating that any of those disclosed would work equally well.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined one of the disclosed non-circular transverse shapes of bulb regions with one of the disclosed non-circular transverse shapes of neck regions of Janardhan et al. (therefore providing substantially the entire length of the tubular member with a non-circular transverse shape) as a simple combination of equivalent structures known for the same purpose (MPEP 2144.06).  
Janardhan et al. are silent as to what the braid angles are in the collapsed state; therefore motivating one skilled in the art to seek out an appropriate value from the prior art.
Chu et al. disclose a similar vaso-occlusive device to Janardhan et al. and further disclose braid angles formed between crossing strands of a braided tubular member in a direction of the longitudinal axis being less than 35 degrees when the braided tubular member is held in a collapsed configuration within a delivery catheter (¶[0038]) and which provides sufficient spacing between strands to allow easy expansion and/or collapse (¶[0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the crossing strands of Janardhan et al. to have the angles between them of Chu et al. in the collapsed state as a suitable prior art value for this feature which would allow easy expansion and/or collapse of the device.
Regarding claim 2, the braided tubular member has a width of between 0.75 mm and 3.0 mm when in the deployed configuration (col. 41, lines 48-67; col. 45, line 66 to col. 46, line 18 of Janardhan et al.). 
Regarding claim 3, the strands comprise wires made out of composite materials (col. 50, lines 9-62 of Janardhan et al.). 
Regarding claim 4, the composite materials include Nitinol and one or more of cobalt-chromium alloy, platinum, platinum ally, and a polymer (col. 50, lines 9-62 of Janardhan et al.). 
Regarding claim 5, braid angles formed between crossing strands of the braided tubular member in the direction of the longitudinal axis are about 35 to 90 degrees when the braided tubular member is in the deployed configuration (col. 52, lines 4-10 and 24-30 of Janardhan et al.). 
Regarding claim 6, Janardhan et al. disclose a wide range of braid angles in the expanded state including those below 50 degrees (col. 52, lines 4-10 and 24-30) but fail to specifically disclose the claimed range.  
Chu et al. effectively disclose braid angles of 45-90 degrees in the expanded state are suitable to allow a balance between flexibility and hoop strength (¶[0037], [0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the crossing strands of Janardhan et al. with braid angles of 45-90 degrees (i.e. below 50 degrees in some versions) in order to provide a balance between flexibility and hoop strength as taught by Chu et al.
Regarding claim 7, a pore size formed between strands of the braided tubular member are less than about 0.1 square mm when the braided tubular member is in the deployed configuration (col. 53, lines 7-25 of Janardhan et al.). 
Regarding claim 8, the braided tubular member has a length that is greater than 5 cm when in the deployed configuration (col. 45, lines 13-25 of Janardhan et al.). 
Regarding claim 9, an elongate length of the vaso-occlusive device has a pre-set curve or shape when the braided tubular member is in the deployed configuration (col. 45, lines 34-36 of Janardhan et al.). 
Regarding claim 10-20, the limitations have been effectively addressed above in regard to previous claims.

Response to Arguments
Applicant’s arguments filed May 25th 2022 have been fully considered but are not persuasive.  Applicant has argued that of Janardhan et al. fail to disclose the braided tubular member having a non-circular transverse shape along substantially the entire length of the braided tubular member.  Janardhan et al., in describing the general characteristics and various forms of their invention,  separately disclose that the bulb regions and neck regions can one of many transverse shapes including non-circular ones.  Therefore, one skilled in the art would find it reasonable to combine any of these various transverse shapes for the bulb regions and the neck regions as a simple combination of equivalent structures known for the same purpose (MPEP 2144.06).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS MCEVOY/Primary Examiner, Art Unit 3771